                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:20-cv-00260-MOC

JANE MINEAR,                              )
                                          )
                   Plaintiff,             )
                                          )
vs.                                       )                          ORDER
                                          )
KILOLO KIJAKAZI,                          )
Commissioner of Social Security,          )
                                          )
                   Defendant.             )
_________________________________________ )

       THIS MATTER is before the Court on Defendant’s Consent Motion for Remand. (#16).

Pursuant to the power of this Court to enter a judgment affirming, modifying, or reversing

Defendant’s decision with remand in Social Security actions under sentence four of 42

U.S.C. § 405(g), and in light of Defendant’s motion, with Plaintiff’s consent, to remand this case

for further administrative proceedings, the Court hereby remands this case to Defendant, pursuant

to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings. See Melkonyan v.

Sullivan, 501 U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

                                                ORDER

        IT IS HEREBY, ORDERED that Defendant’s Consent Motion (#16), is GRANTED,

and the Clerk of the Court will enter a separate judgment pursuant to Rule 58 of the Federal Rules

of Civil Procedure.
                                                Signed: August 11, 2021




         Case 1:20-cv-00260-MOC Document 17 Filed 08/11/21 Page 1 of 1
